Citation Nr: 0917206	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-15 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for treatment at the University of California San Francisco 
Medical Center from May 27, 2002, to May 31, 2002.  


REPRESENTATION

Appellant represented by:	Viola R. Brown, Attorney


WITNESS AT HEARING ON APPEAL

Appellant's Representative

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Medical Center (MC) in San Francisco, California.  The 
Veteran was treated at the non-federal facility in question. 
The appellant in this case is the State Hospital in 
California where the Veteran was treated.

In February 2006, the appellant's representative testified at 
a personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.

The case was remanded by the Board in November 2006.  


FINDINGS OF FACT

1. Service connection is not in effect for any disease or 
disability.

2. The Veteran presented on May 27, 2002 to the University of 
California San Francisco Medical Center, a private medical 
center, for treatment of a one-day history of nausea, 
vomiting, and abdominal pain that was diagnosed as a probable 
small bowel obstruction.  The Veteran was discharged from the 
hospital on May 31, 2002.  

3. At the time he was seen at the private medical facility 
from May 27, 2002, to May 31, 2002, a VA or other Federal 
facility/provider was feasibly available and an attempt to 
use them before hand would have been considered reasonable by 
a prudent layperson.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency room care provided at 
a non-VA facility from May 27, 2002, to May 31, 2002, have 
not been met. 38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 17.120, 17.1000, 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). This 
liberalizing law is applicable to most claims that are 
currently pending before VA. See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002). The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. § 
3.159(c)).

The Court, however, recently held that VA's duties to notify 
and assist contained in the VCAA are not applicable to cases 
such as this one in which the law, rather than the evidence, 
is dispositive. See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

The Veteran presented on May 27, 2002 the University of 
California San Francisco Medical Center, a private medical 
center, for treatment of a one-day history of nausea, 
vomiting, and abdominal pain that was diagnosed as a probable 
small bowel obstruction.  He was admitted to the hospital and 
underwent several procedures, including insertion of a 
nasogastric tube.  On day three of the hospitalization, the 
tube was removed and he tolerated the procedure well, without 
any subsequent nausea or vomiting.  He also underwent a bowel 
regimen, with significant improvement.  At the time of 
discharge on day 5, he was free of abdominal pain.  The 
appellant contends that it is entitled to payment or 
reimbursement of unauthorized medical expenses resulting from 
this treatment.

In order to receive payment or reimbursement for medical 
expenses incurred at a non-VA facility, the Veteran must meet 
the criteria set forth in one of two applicable regulations.  
The first is 38 C.F.R. § 17.120.  Under this regulation, to 
establish eligibility for payment or reimbursement of medical 
expenses incurred at a non-VA facility, a claimant must 
satisfy three conditions.  There must be a showing that:

	(a) The care and services rendered were either: 
	(1) for an adjudicated service- connected disability; or 
(2) for a non-service-connected disability associated 
with and held to be aggravating an adjudicated service- 
connected disability; or 
(3) for any disability of a Veteran who has a total 
disability, permanent in nature, resulting from a 
service- connected disability; or (4) for any injury, 
illness, or dental condition in the case of a Veteran 
who is participating in a rehabilitation program and who 
is medically determined to be in need of hospital care 
or medical services for reasons set forth in 38 C.F.R. § 
17.48(j); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 
17.120 (2008); see also Zimick v. West, 11 Vet. App. 45, 
49 (1998).

The Veteran does not satisfy the above criteria. The record 
does not show that the Veteran has been service connected for 
any disability.  As such, he was treated in May 2002 was for 
a nonservice-connected disorder not associated with or 
aggravating an adjudicated service- connected disability.  
The Veteran has also not rated as permanently and totally 
disabled, and was not participating in a rehabilitation 
program at the time of his care in May 2002. Accordingly, 
there is no basis to establish entitlement to payment or 
reimbursement under 38 C.F.R. § 17.120.

The next method for receiving for payment or reimbursement of 
the medical expenses is found in 38 C.F.R. § 17.1002. Under 
this regulation, payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities may be authorized under 38 U.S.C.A. § 1725 (West 
2002) and 38 C.F.R. §§ 17.1000-1002 (2008). Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, 113 Stat. 1556. To be 
eligible for reimbursement under this Act the Veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2005).

Here, the Board finds that the Veteran also does not satisfy 
the criteria under 38 C.F.R. § 17.1002 for payment or 
reimbursement of the medical expenses at issue. Specifically, 
the Board finds that a VA or other Federal facility/provider 
was feasibly available and an attempt to use them before hand 
would have been considered reasonable by a prudent layperson.

In this regard, the Board notes that the facts are not in 
dispute. May 27, 2002, the Veteran was admitted to the 
private hospital with a one day history of abdominal pain, 
nausea, and vomiting.  He was conservatively treated and 
remained hospitalized until May 31, 2002 when he was 
discharged.  The record shows that the private facility was 
5.78 miles from the Veteran's home, with a total estimated 
travel time of 17 minutes.  The closest VA facility was 12.15 
miles, with a total estimated travel time of 24 minutes.  
There is no indication in the record that an attempt to use 
the San Francisco VA Medical Center before hand and there is 
a medical opinion in the record from a VA physician that the 
Veteran had self-elected to go to the private hospital by 
car, despite the fact that the VA facility was readily and 
easily available.  

The Board acknowledges the testimony of the appellant's 
representative concerning the emergent nature of the 
Veteran's medical care and the medical costs related thereto, 
but based on the foregoing the Board finds that the appellant 
has failed to meet the criteria for payment or reimbursement 
of unauthorized medical expenses resulting from the Veteran's 
treatment in May 2002.  The fact that the VA facility was 
readily and feasibly available prevents the payment or 
reimbursement of the medical expenses.  He had complained of 
the symptoms during the day and the additional short drive to 
the VA was not significant.

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law. See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). The benefit of the doubt 
provisions as set forth in 38 U.S.C.A. § 5107(b) (West 2002) 
are not for application.


ORDER

Reimbursement of unauthorized medical expenses for treatment 
at the University of California San Francisco Medical Center 
from May 27, 2002, to May 31, 2002, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


